COURT OF APPEALS FOR THE
                                          FIRST DISTRICT OF TEXAS AT HOUSTON

                                                     ORDER ON MOTION

Cause number:                     01-14-00488-CV
Style:                            Commerce and Industry Insurance Company; Starnet Insurance Company; Catlin Insurance
                                  Company, Inc.; Allianz Global Corporate & Specialty S.E.; United States Aircraft Insurance
                                  Group; and QBE Aviation Syndicate 5555 at Lloyd’s v. American Jet International
                                  Corporation d/b/a Million Air Charter; REW Investments, Inc.; Houston Aviation Partners,
                                  LLC; Woolsey Aviation, Inc.; Million Air Lackland, LLC; Go Fayetteville, LLC; Reno
                                  Aviation Partners, LLC; Gulfport Aviation Partners, LLC; Tallahassee Aviation Partners,
                                  LLC; Million Air Interlink, Inc.; Roger Woolsey; and Carl Moody
Date motion filed:                June 18, 2014
Type of motion:                   Unopposed motion to extend time to file petition for permission to appeal
Party filing motion:              American Jet International Corporation d/b/a Million Air Charter; REW Investments, Inc.;
                                  Houston Aviation Partners, LLC; Woolsey Aviation, Inc.; Million Air Lackland, LLC; Go
                                  Fayetteville, LLC; Reno Aviation Partners, LLC; Gulfport Aviation Partners, LLC;
                                  Tallahassee Aviation Partners, LLC; Million Air Interlink, Inc.; and Roger Woolsey


Ordered that motion is:

                  Granted
                    If document is to be filed, document due:
                             Absent extraordinary circumstances, the Court will not grant additional motions to extend time.
                   Denied
                   Dismissed
          Other: _____________________________________
          See TEX. R. APP. P. 28.3(d) (providing that court may extend time to file petition if party files petition within 15
          days after deadline and files motion complying with Rule 10.5(b)).




Judge’s signature: /s/ Jim Sharp
                   

Panel consists of       ____________________________________________

Date: June 26, 2014



November 7, 2008 Revision